Electronically Filed
                                                      Supreme Court
                                                      SCWC-29859
                                                      14-JUN-2012
                                                      09:21 AM



                             SCWC-29859

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         WILLARD M. IMAMOTO,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

     HAWAI#I STATE HOSPITAL; DR. JULIE TRIHN; RUPERT GOETZ;
           CHIYOMI FUKINO; JAMIE ROMAN; DUDLEY AKAMA,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29859; CIVIL NO.08-1-0823)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
     and Circuit Judge Chan, in place of Duffy, J., recused)

        Petitioner/Plaintiff-Appellant Willard M. Imamoto’s
application for writ of certiorari filed on May 1, 2012, is
hereby rejected.
        DATED: Honolulu, Hawai#i, June 14, 2012.

Willard M. Imamoto,               /s/ Mark E. Recktenwald
petitioner/plaintiff-
                                  /s/ Paula A. Nakayama
appellant pro se on the
application                       /s/ Simeon R. Acoba, Jr.
                                  /s/ Sabrina S. McKenna
                                  /s/ Derrick H.M. Chan